      8:21-cv-01836-JMC            Date Filed 08/20/21      Entry Number 14         Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION

Christopher Lamar Victoria,               )                 Civil Action No.: 8:21-cv-01836-JMC
                                          )
                              Petitioner, )
                                          )
              v.                          )                                ORDER
                                          )
Scott Bodiford, Jail Administrator,       )
                                          )
                              Respondent. )
                                          )
______________________________________ )

          Petitioner, a self-represented state pre-trial detainee, filed a Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241 and 28 U.S.C. § 1915. (ECF No. 1 at 1.) This matter is

before the court for review of Magistrate Judge Jacquelyn D. Austin’s Report and

Recommendation (“Report”) filed on June 25, 2021, recommending the Petition be dismissed

without prejudice and without requiring Respondent to file a return. (ECF No. 8 at 7.) The Report

concludes release without bail, and setting or reinstating bond for various charges, as requested by

Petitioner, is not attainable through federal habeas corpus because they are pending criminal

matters in state court. (Id. at 5-7.) For the reasons set forth below, the court ACCEPTS the Report

and DISMISSES Petitioner’s Petition with prejudice and without requiring Respondents to file a

return.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

          The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 8 at 1-5.) As brief background, Petitioner is a pretrial

detainee at the Greenville County Detention Center. (Id. at 1.) He asserts the following grounds

for habeas relief: (1) the State has failed to indict him on the charges for which he is being detained,



                                                    1
      8:21-cv-01836-JMC         Date Filed 08/20/21      Entry Number 14       Page 2 of 7




(ECF No. 1 at 6), (2) the State has not afforded him an extradition hearing and continues to hold

him without bail on a fugitive from justice warrant (Id.), (3) the State has not held a preliminary

hearing, and he is detained without probable cause (Id.), and (4) the State has not afforded him

bond hearings for subsequent charges, depriving him of due process under the Fourteenth

Amendment (Id. at 7). Petitioner requests the court “reinstate the revoked bond, set bond for the

fugitive from justice warrant pending an extradition hearing, and release him without bail on all

charges for which no preliminary hearing has been held or indictment filed.” (ECF No. 8 at 3.)

Because a ruling in Petitioner’s favor would call into question the validity of the state court

proceedings and because Petitioner can raise his federal constitutional rights in the ongoing state

court proceedings, the Magistrate Judge recommended Petitioner’s Petition be dismissed without

prejudice under Younger v. Harris, 401 U.S. 37 (1971). (ECF No. 8 at 5-7.)

                                 II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); see

also FED. R. CIV. P. 72(b)(3). Thus, the court may accept, reject, or modify, in whole or in part,

the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,



                                                2
      8:21-cv-01836-JMC           Date Filed 08/20/21       Entry Number 14         Page 3 of 7




1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12-cv-0118-GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although pro se

documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with which

a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                         III. DISCUSSION

          Petitioner argues the Magistrate Judge improperly concluded Petitioner has adequate

remedies at law and will not suffer irreparable injury if denied equitable relief. (ECF No. 11 at 1.)

Petitioner emphasizes he made numerous attempts to raise his federal constitutional rights in the

state court proceedings but contends the State has failed to consider these claims. (Id. at 1-2.)

Petitioner claims each day of continued detention violates his rights under the federal Constitution

and causes him to suffer irreparable injury. Petitioner argues “when an alleged deprivation of

constitutional rights is involved, . . . no further showing of irreparable injury is [necessary].” (Id.

at 2) (quoting Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir. 1984). Petitioner agrees his requested

relief will “call into question the validity of the state[] court proceeding[s].” (Id. at 2.) Ultimately,

Petitioner asks where he can turn for relief from these alleged deprivations of his constitutional

rights.

          Under Younger and its progeny, the answer is clear: Petitioner’s remedy lies within the

ongoing state criminal proceedings. See Younger v. Harris, 401 U.S. 37 (1971). Younger requires

a federal court to abstain from interfering in pending state court proceedings “except in the most

narrow and extraordinary set of circumstances.” Gilliam v. Foster, 75 F.3d 881, 903 (4th Cir.



                                                   3
      8:21-cv-01836-JMC          Date Filed 08/20/21       Entry Number 14         Page 4 of 7




1996). Abstention is appropriate when (1) there are ongoing state judicial proceedings; (2) the

proceedings implicate important state interests; and (3) there is an adequate opportunity to raise

federal claims in the state proceeding.” Martin Marietta Corp. v. Md. Comm’n on Hum. Rels., 38

F.3d 1392, 1396 (4th Cir. 1994) (citing Middlesex Cnty. Ethics Comm’n v. Garden State Bar Ass’n,

457 U.S. 423, 432 (1982)). When these factors are met, abstention is mandatory. See, e.g., Google,

Inc. v. Hood, 822 F.3d 212 (5th Cir. 2016); Canatella v. California, 404 F.3d 1106 (9th Cir. 2005).

What lies behind Younger is the premise that state courts are capable of adequately protecting

constitutional rights. See Ohio Bureau of Emp. Servs. v. Hodory, 431 U.S. 471, 479–80 (1977)

(explaining the Younger line of cases is “designed to allow the State an opportunity to set its own

house in order when the federal issue is already before a state tribunal.”) (internal marks omitted).

        In this case, the requirements of the three-factor test are easily met. Petitioner himself

acknowledges the existence of ongoing state criminal proceedings against him (ECF No. 1 at 1.)

The proceedings against Petitioner implicate “important state interests,” because they involve the

State’s ability to exercise its police power and enforce its criminal laws in its own courts. See

Younger, 401 U.S. at 46-50 (establishing the Younger doctrine in the context of state criminal

proceedings); Middlesex Cnty. Ethics Comm’n 457 U.S. at 432 (recognizing state criminal

proceedings are prototypical state enforcement actions because they are “necessary for the

vindication of important state policies or for the functioning of the state judicial system.”). Finally,

there is an adequate opportunity for Petitioner to raise his constitutional claims in the state

proceedings. Federal courts should assume state court procedures will adequately protect federal

claims in the “absence of unambiguous authority to the contrary.” Pennzoil Co. v. Texaco, Inc.,

481 U.S. 1, 15 (1987). Rather than evaluating whether the state courts credited Petitioner’s federal

constitutional claims, a federal court should merely consider whether the state procedures allow



                                                   4
      8:21-cv-01836-JMC         Date Filed 08/20/21       Entry Number 14        Page 5 of 7




the federal issues to be presented. Moore v. Sims, 442 U.S. 415, 425–26 (1979). The Supreme

Court has held “abstention is appropriate unless state law clearly bars the interposition of the

constitutional claims.” Id. (emphasis added); see also Cinema Blue of Charlotte, Inc. v. Gilchrist,

887 F.2d 49, 52 (4th Cir. 1989) (“[F]ederal courts should abstain from the decision of constitutional

challenges to state action, however meritorious the complaint may be, whenever [the] federal

claims have been or could be presented in ongoing state judicial proceedings that concern

important state interests.”) (internal citations and marks omitted). Here, Petitioner presents no

evidence of South Carolina state courts’ inhospitability to federal constitutional claims. Petitioner

claims “no action has [been] taken by the State to correct its own errors” (ECF No. 11 at 1-2), but

this is not a sufficient ground to overcome the weighty considerations behind Younger. Younger,

401 U.S. at 46. If Petitioner has the opportunity to raise his constitutional arguments within the

state court proceedings and appeal adverse determinations within the state court system, this court

is bound by Younger to abstain from granting Petitioner the relief he requests. Juidice v. Vail, 430

U.S. 327, 337 (1977) (holding when it is “abundantly clear that appellees had an opportunity to

present their federal claims in the state proceedings, [n]o more is required to invoke Younger

abstention.”).


       Petitioner objects that he is suffering irreparable injury by being held without due process.

Petitioner cites the Second Circuit’s holding in Mitchell v. Cuomo finding “when an alleged

deprivation of constitutional rights is involved, no showing of irreparable injury is needed.” (ECF

No. 11 at 2.) But in light of the unique and important policies behind it, Younger itself recognizes

even “irreparable injury” alone is insufficient to overcome abstention. Younger, 401 U.S. at 46.

Instead, the injury must be “both great and immediate.” Id. (internal citations omitted). In

particular, “the cost, anxiety, and inconvenience of having to defend against a single criminal


                                                 5
      8:21-cv-01836-JMC           Date Filed 08/20/21      Entry Number 14       Page 6 of 7




prosecution” is not considered “‘irreparable’ in the special legal sense of that term.” Id. Younger

emphasizes “the threat to the plaintiff's federally protected rights must be one that cannot be

eliminated by his defense against a single criminal prosecution.” Id. Even if the underlying state

criminal prosecution is unconstitutional, unauthorized, or unlawful, “federal injunctions against

state criminal prosecutions . . . are not to be granted,” at least while the state proceedings are

ongoing. Id. Petitioner’s remedy therefore lies in appealing his constitutional claims through the

state court system and, if needed, seeking certiorari from the Supreme Court of the United States.

The court thus overrules Petitioner’s objection. Moreover, the court finds no clear error on the face

of the record. Therefore, Petitioner’s claims are dismissed.

          In Nivens v. Gilchrist, the Fourth Circuit held “when a district court abstains from a case

based on Younger, it should typically dismiss the case with prejudice; not on the merits.” Nivens

v. Gilchrist, 444 F.3d 237, 247 (4th Cir. 2006). This court has no discretion to “ever reach the

merits of Petitioner’s claim” based on Younger. Id. (emphasis added). The court thus dismisses

Petitioner’s claims with prejudice pursuant to the Younger abstention doctrine.

                                         IV. CONCLUSION

          Based upon the reasons herein, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 8) and incorporates it herein by reference, with the clarification that

Petitioner’s claim is dismissed with prejudice. For the reasons set forth here and in the Magistrate

Judge’s Report and Recommendation (ECF No. 8), Petitioner’s Petition for a Writ of Habeas

Corpus (ECF No. 1) is DISMISSED with prejudice and without requiring Respondents to file a

return.

                                     Certificate of Appealability

          The law governing certificates of appealability provides that:



                                                   6
      8:21-cv-01836-JMC           Date Filed 08/20/21     Entry Number 14        Page 7 of 7




       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating reasonable jurists would

find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met.

       IT IS SO ORDERED.




                                                     United States District Judge
August 20, 2021
Columbia, South Carolina




                                                 7
